UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7823



GARY RAMON JOHNSON-BEY,

                                              Petitioner - Appellant,

          versus


JOSEPH SACCHET; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Marvin J. Garbis, District Judge. (CA-97-
3720-MJG)


Submitted:   August 11, 1998             Decided:   September 17, 1998


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Ramon Johnson-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Ramon Johnson-Bey seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998). We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Johnson-Bey v. Sacchet, No.

CA-97-3720-MJG (D. Md. Nov. 19, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2